247 Wis. 2d 1029 (2001)
2001 WI 118
635 N.W.2d 292
S.J.A.J., Plaintiff-Respondent-Cross-Appellant-Petitioner,
v.
FIRST THINGS FIRST, LTD. and Frontier Insurance Company, Defendants-Appellants-Cross-Respondents,
THE TRAVELERS INSURANCE, Defendant-Respondent,
David B. HATCH, Chicago Insurance Company, Aetna Life Insurance Company and Blue Cross & Blue Shield United of Wisconsin, Defendants.
No. 99-2037.
Supreme Court of Wisconsin.
Oral argument September 13, 2001.
Decided November 6, 2001.
*1030 For the plaintiff-respondent-cross appellant-petitioner there were briefs by Phillip M. Steans and Phillip M. Steans, S.C., Menomonie, and Matthew A. Biegert and Doar, Drill & Skow, S.C., New Richmond, and oral argument by Phillip M. Steans.
For the defendants-appellants-cross respondents there was a brief by James A. Pelish and Thrasher, Doyle, Pelish & Franti, Ltd., Rice Lake, and oral argument by James A. Pelish.
An amicus curiae brief was filed by Mary Dianne Greenley, Madison, on behalf of the Wisconsin Coalition for Advocacy, Inc.
¶ 1. PER CURIAM.
The court is equally divided on whether to affirm or reverse the decision of the court of appeals. Justice Jon P. Wilcox, Justice N. Patrick Crooks, and Justice Diane S. Sykes would affirm; Chief Justice Shirley S. Abrahamson, Justice Ann Walsh Bradley, and Justice David T. Prosser would reverse. Justice William A. Bablitch did not participate.
¶ 2. Accordingly, the decision of the court of appeals is affirmed.